 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmericanStoreEquipmentCorporationandDouglas Sheffer.Case 7-CA-6349June 13, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn March 11, 1969, Trial Examiner George L.Powell issued his Decision in the above-entitledproceeding,finding that the Respondent had notengaged in certain unfair labor practices andrecommending that the complaint be dismissed in itsentirety,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel filed exceptions to the Trial Examiner'sDecision and a brief in support.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions,the brief, andthe entire record in this case, and hereby adopts thefindings,conclusions,and recommendations of theTrialExaminer,with the limited modification setforth below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoard hereby adopts as itsOrder theRecommendedOrder of the TrialExaminer, andorders that the complaint be, and it hereby is,dismissed in its entirety._ing the finding that Douglas Sheffer was not denied a return toa job in thebargainingunit for discriminatory reasons, we specificallydisavow the Trial Examiner's relianceon Sheffer's resort to the grievanceprocedure and the National Labor Relations Act as evidence to supportthe conclusion that Sheffer qualified as a "troublemaker."TRIALEXAMINER'S DECISIONSTATEMENTOF THE CASEGEORGE L.POWELL,TrialExaminer:This case wastriedbeforeme on November 20 and 21, 1968, in thecircuit courtroom and the probate courtroom respectivelyof Muskegon,Michigan. The complaint issued September30, 1968 based upon a charge filed on October13, 1967,by Douglas Sheffer.The complaint presented questions ofwhether the Respondent violated Sections 8(a)(3) and (1)of the Act'when it refused to transfer dischargedSupervisorShefferback into the collective-bargainingunit,and whether Respondent by its agent did in fact tellemployees that its reason for not reemploying Sheffer as arank-and-file employee was that when he was formerly amember of the collective-bargaining unit and active inunion affairs, he was a "troublemaker," and if so, whethertheterm"troublemaker"was linked to his unionactivities.The case also involves major issues of the effectoffinalarbitrationunderacollectivebargainingagreement under the doctrine enunciated inSpielbergManufacturing Co.,112NLRB 1080, and whether it ispossible for an employer to violate the Act by refusing toemploy an individual who has no right to employment.The parties appeared at and were represented at andparticipated in the trial, and were granted full opportunityto adduce evidence, examine and cross-examine witnesses,submit briefs,and present oral argument.Briefs were filedon December 23 and 24, 1968, by the General Counseland Respondent, respectively.On the entire record of evidence, my observation of thewitnesses as they testified, and on due consideration of thebriefs, I find, for the reasons hereinafter set forth, that theGeneralCounselhasfailedtoestablishbyapreponderance of the evidence that Respondent violatedSection 8(a)(1) and (3) of the Act as alleged in thecomplaint, and I will recommend that the complaint bedismissed in its entirety.FINDINGS OFFACTAND CONCLUSIONSOF LAW1.JURISDICTION AND THE LABOR ORGANIZATIONIfind that the allegations of paragraphs2, 3, 4, and 5of the complaint,respecting the nature and volume ofbusiness carried on by the Respondent,American StoreEquipmentCorporation,aMichigancorporationmanufacturing wood products,store fronts,commercialfurnitureand related products in a plant located atMuskegon, Michigan,are true and I conclude therefromthatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) of the Act.There is nocontroversy concerning the fact that the Respondent is anemployer within the meaningof the Act.Ifind and conclude that the Industrial Workers Union,Local No. 1033 of theUnited Brotherhood of Carpentersand Joiners of America,AFL-CIO,herein called theUnion,isand has been at all times material herein a labororganization within the meaning of Section 2(5) of theAct.This factlikewisewas not controverted in thepleadings.II.THEUNFAIR LABOR PRACTICESThe Charging Party, Douglas Sheffer, was an employeeof Respondent for some 14 years between 1951 and 1965as a member of the collective-bargaining unit representedby the Union. On January 1, 1965, Respondent appointedSheffer to a supervisory position where he served as asupervisor for 30 months until his discharge on July 5,1967.Melvin Arnson was the assistant superintendent atthe time he notified Sheffer of his discharge. He refusedto put Sheffer back in the bargaining unit.'29 U.S.C. Sec.151,et req176 NLRB No. 78 AMERICAN STORE EQUIPMENT CORP.621General Counsel'sTheoryThe theoryof the General Counsel,as I see it,is thatRespondent refused to reinstate Sheffer in the bargainingunit because it did not want him to engage in unionactivities as he had in the past and it would be likely thathe would do so if given the opportunity.Part and parcelof this theory,indeed the only relevant link in the chain ofproof,is the General Counsel's evidence that at a meetingon September21, 1967,called by the Union'sbargainingcommittee with Respondent'sofficials todetermine whyShefferwasdischargedasasupervisor,oneofRespondent'sofficials said Sheffer would not be returnedto the bargaining unit because he was a"trouble maker."Itisnoteworthy that the General Counseldoes notcontendthatantiunionconsiderationsmotivatedRespondent to promote Sheffer to a supervisory position,and the General Counseldoes notcontend that Sheffer'sdischarge was motivated by Sheffer's prounion conduct asan employee although as to the discharge the GeneralCounsel attempted to create a suspicion that Sheffer wasnot fired for cause.Sheffer as an EmployeeAs noted earlier, Sheffer had been an employee ofRespondent for some 14 years before he was made asupervisor.His last job as an employee was that ofmiter-sawyer, and, from the evidence adduced at the trial,Ifind that he was a satisfactory employee in that job. Hewas a member of the Union'sbargaining committee andhelped negotiate the 1962 contract. For the last 17 monthsas an employee before he was appointed supervisor he wasthe chief steward for the Union.' Among his duties asChief Steward,he processed grievanceson behalf of theemployees,and he did so process some 50 to 60grievances.Itwas conceded that this was more grievancesthan other chief stewards had processed, and it wasconceded by the General Counsel that only about one-halfof the grievances were resolved favorably to the Union,but no where in the record is there evidence thatRespondent resented the filing of the grievances orresented Sheffer's activities relating thereto nor is thereevidence that previous chief stewards had a better orworse recordin resolutionsfavorable to the Union.The General Counsel contends that Charles Logie, VicePresident, formed a grudge against Sheffer when the latteras Chief Steward bawled him out for using a productionmachine and filed a grievance over the matter. This eventoccurred in 1964, some 3 years before the events in thiscase, yet the General Counsel introduced it in evidence toshed light on the meaning of the term "troublemaker"which Logiemay have used in discussingSheffer in 1967.What happened in 1964 was of such short duration thereis little wonder that the parties couldnot agreeat the trialas to what took place. Sheffer testified that Logie wasusing a sanding machine so he stopped him and filed agrievance over it.The collective-bargaining agreementprecludingmanagement from operating productionequipment. The evidence shows that this was a constantproblem with all union stewards vigorously enforcing thecontract. Logie's recollection of the incident was that hewanted to cut a piece of wood, but as the employees wereon a coffee break and not working, he stepped up to theband saw and cut the board himself. As this event tookplacebeforeShefferwas promoted to supervisor itobviouslymadenolastingimpressiononthishighly-placed official. I consider this contention of theGeneral Counsel as frivolous and reject it.Sheffer's DischargeAccording to Sheffer, Arnson, assistant superintendent,told him on July 5, 1967, that he had 30 days left withRespondent as he "was being discharged." Sheffer askedwhy and Arnson told him he could not tell him thereasonsbut he felt that Sheffer knew what the reasonswere and that Arnson "honestly couldn't tell me that Ihad done a bad job for the company." Sheffer asked "iftherewas a possibility of returning to the bench[bargaining unit]."Arnson said he would check withWulf, plant manager, and let him know later. Arnson didtellSheffer some hours later that Wulf said he was notauthorized to put Sheffer back to work in the plant.Arnson had Sheffer under his immediate supervision atthis time but only because Hubert Wulf, superintendentwas absent trying to get another plant started. Arnsontestified that " ... it had been decided we were going toreplace him, to let him go, and I told [Sheffer] the reasonwas poor performance, and we didn't feel he had beendoing a suitable job." I credit Arnson and not Shefferwhen there is a conflict in evidence.Jeffrey Conn, Treasurer and Controller, was aware ofRespondent's decisionto discharge Sheffer as it had beendiscussedinhis presence.He credibly testified that thereasonforSheffer'sdischargewas that he wasincompetentas a supervisor. He recalled an occasion whenSheffer's errors cost Respondent as much as $20,000.Ifind that Sheffer was discharged for incompetence.There is no evidence to indicate that the discharge hadanything to do with Sheffer's union activity. Indeed therewas no evidence of any union activity by anyone, otherthan the routinemeetingsbetween theUnion andmanagement,during the period of time Sheffer was aforeman.The Meeting of September21, 1967Seventy-eight(78) days after Sheffer'sdischarge theunion bargaining committee requested and had a meetingwith management to find outwhy Shefferwas discharged.'Witnesses for the General Counsel as to what took placeat this meeting were Leak,Lange,Sliter,and Brooks.DaleLeak,recordingsecretaryandunioncommitteeman from March1967, referredto the meetingas a "fact finding meeting."He testified that Brooksasked Logiewhy Shefferwas dismissed and why he wasnot put back in the bargaining unit.Logie said it wasn'tnecessary to explain their actions but as common courtesyhe would do so.He said Sheffer was incompetent and hadbeen a problem with management.As for putting Shefferback to work in the bargaining unit it was entirely out ofthe question and that he was a "sore spot"with thecompany when in the unit and was a "troublemaker andhad caused the company much trouble."Leak testifiedthat nothing was said ofSheffer's union activities.'The Union had been recognized for 20 years by Respondent as the solecollectivebargaining representative of its production and maintenanceemployees as a result of a certification of the N.L.R.B.,dated February18, 1948.'There is no evidenceor allegationthat Sheffer and the Union and thebargainingcommittee enjoyed other than the best of relationships witheach other. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlbert Lange,union presidentfrom August 1964 untilJanuary 1968 and now retired,testifiedthat"Mr. Logiesaid Doug[Sheffer]was released because his work wasn'tsatisfactory,and it costthe companyconsiderable amountof money. . . .and he alsostated that if Dougwould bereturnedto the Union [sic], he wouldcause trouble for thecompany."LesterSliter,member of the union bargainingcommittee,testified that "Mr. Logie said,thatDougSheffer wasnot panningout exactly the way theythoughthe would in the area where he was working and that thiswas the main reason that he was dismissed,and he hadcauseda lot - he,while he was out there he caused a lotof scrap andrework thatamountedto thousands ofdollars."Sliter,on directexamination,testified furtherthatLogie stated " . . .that any time DougSheffer wasisn [sic] the- with the union,as an official in the union,he was a troublemakerand alwayshad been a sore spotwith management,and this was the reasonthat he wouldnot get a jobback, they wouldnot bringhim back to hisold job."On cross-examination,Sliter was sure Logie saidSheffer "wouldbe troublesome again, a troublemaker."He couldnot recallwhether Logie said the contract didnot obligatethe Company to put Sheffer back to his oldjob, even afterreadinghis previouslysignedaffidavit inwhich he hadso testified.Gerald Brooks,chief steward fromMarch 1967 toJanuary 1, 1968 and thereafterunion president,testifiedwas incompetent and as asupervisorhe cost thecompany alot of money, if they puthim back in the union[sic] he would be a troublemaker,because he was a troublemaker while he was in the union[sic],and that he was againstthecompany."Thefollowing thentook place:TRIAL EXAMINER: You are sayingunion or unit?THE WITNESS:In the union in the bargaining unit.TRIAL EXAMINER:You are saying unit and not union,is that correct?THE WITNESS:Bargaining unit, all right,itisthesame thing.TRIAL EXAMINER: Iwant to know what Mr. Logiesaid.THE WITNESS: This is whatIam talkingabout.Hesaid he didn't want himbackin there because he was atroublemaker while in there before and he would be atroublemakerif he was back in the bargaining unit.Q. (By Mr. Hill) [General Counsel] Did Mr. Logiesay unit or union?A. I wouldsay unit, I guess.It is the same thing. Hedid sayhewas against the appointmentin the firstplace, in the very first place.Itwas against his betterjudgment.He didn't feel Sheffer was qualified for thejob.Q.Was thereanymention of the union in thisconversation?A. Just thathe was a troublemaker while he was inthe union.TRIAL EXAMINER: You saidhe did mention.the wordunion?THE WITNESS:Bargaining unit is the same to me asthe word union.TRIAL EXAMINER:Iknow, but we are talking aboutwhat anotherman said.THE WITNESS:He said while he was in the unit, theunion.TRIAL EXAMINER: Unit?THE WITNESS: In the unit, in the Brotherhood ofCarpenters and Joiners,the union itself,and if they puthim back into the bargaining unit job he would be atroublemaker again.Idon't really see the connectionwhy the difference between the unit and the union. Tome we are speaking about the same thing.On the other hand for Respondent,Charles Logie,vicepresident,testified he responded to the question raised asto why Sheffer was not being returned to the bargainingunit.He told the committee he felt Sheffer was anincompetent supervisor and that he Sheffer had been toldinbeing offered the job that if he did not performsatisfactorily that he would not have a job with thecompany any more.Logie told the committee that "wefelt [Sheffer's] attitude in the job he had just come out ofindicated he could not take orders properly,would notrespond to people in authority and therefore it would besilly to try to put him back into [the] plant in some othercapacity because the situation would likely be repeated."He said, in reply to a question if he used the word"troublemaker or troublesome"inhis conversations, "Ivery likely could have." Logie also spoke of Sheffer'serratic behavior at the time when he had occasion, as aperson in authority,to give him direction or commentabout the production or products, and how Sheffer wouldignore his comments and directions.Logie testified thatno reference was made at the meeting to Sheffer'sunionactivities.Logiewas familiarwithSheffer'spoorperformance as a supervisor,but he had nothing to dowithRespondent'sdecision not to reinstate him in thebargaining unit or the decision to discharge him. Logiehad no authority in these areas.JeffreyConn,treasurer and controller,also attendedthe September21, 1967,meeting. He testified that he hadmet earlier on September18, 1967, with Sheffer, Kernand Lineberry at which time he told Sheffer(after beingquestioned) he had been fired because he was incompetent.Sheffer asked why he could not have his job back in theunit and Conn told him because Respondent had a policynot to return people that were discharged.Also Conn toldSheffer that [Sheffer] obviously did not believe he wasincompetent and would always feel that he was fired forsome other reason and would likely take it out onsomebody as a plant member.Conn explained that theCompany policy was based on the theory that it wasnaturalforsomeone to refuse to believe he wasincompetent.My conclusions as to the meetingon September 21,1967, are that if Logie made any reference to Sheffer asbeing a"troublemaker"ithad to do with his attitude ofrefusing to believe that he was incompetent as asupervisor,or for his attitude about being corrected. Thereisno credible evidence linking union activities to"troublemaker."Sheffer's friends appeared to strain theirtestimony as far as they could to help him and I amconvinced that Sliter's testimony is beyond credence and isnot credible.Chief Steward Brooks could see no differencebetween"unit"and"union"andaccordinglyhistestimony has no probative value as to what Logie said.An employer has no authority to put an employee in aunionor to return one toa union.But an employer mayreturn an employee toa unit.Accordingly,Ido not creditLange when he testified that Logis stated that if Shefferwould be returned to theUnionhe would cause trouble. IcreditLogie thatunionwas not mentioned. The properterm for Lange to have used wasunit. AMERICAN STORE EQUIPMENT CORP.623Leak had no problem with his testimony,telling thatnothing was said of Sheffer's union activities but only thathe was a sore spot and a troublemaker in theunit.Astherearemany ways for an employee to be a"troublemaker"other than because of his union activities,and as we have a word picture of Sheffer being hard tosuperviseand unresponsive to guidance,theGeneralCounsel has not established that Logie called Sheffer atroublemaker because of his union activities.From myobservations of Sheffer,IbelieveRespondent'switnessesare correct in evaluating him and I agree he would bedifficult to supervise even without a background of beingdischarged.It is also obvious that he does not believe hewas fired because he was incompetent,yet there is noother evidence nor claim.He certainly qualifies for theterm of"troublemaker".The record shows he has causedplenty of trouble for Respondent.He has caused at leasttwo meetings with company officials, caused his union totake his grievance to final arbitration,and, losing that,has causedRespondent to spend time and moneydefending this case and finally the U.S. Government hasbeen caused the expenditure of time and money inbringing this case on for trial.In causing this trouble hewas not engaged in union activity.All of this trouble has been caused by Sheffer eventhough he knew at the time he was promoted tosupervisor that he would not be employed by Respondentinany job if he did not succeed as supervisor. Shefferdenied being told this but he is not credited.RichardKaufman,president,credibly testified that he andWulf,the then plant manager,had gone over this promotionover a period of time and Kaufman finally agreed toWulf's recommendation to promote Sheffer but then onlyafterKaufman himself and Sheffer had discussed thecompany'sposition that if he failed as a supervisor hewould not be hired for any job.been brought to the Board under the doctrine ofSpielbergManufacturing Co.,112NLRB 1080.Because of mydecision under the merits of the case,it is unnecessary torule on this point.Suffice it to say however that it wouldappear that a respectable case could be made on theproposition that an employer would be unable as a matterof law to violate the Act in situations where a jobapplicant had no right to a job and there was no evidenceof disparate treatment.However I do rely on the decisionof the arbitrator that the contract does not give Shefferany right to return to the bargaining unit after he hadbeen discharged as a supervisor.The General Counsel attempted to show disparatetreatment of Sheffer in that other persons had beenreturned to the bargaining unit from areas outside theunit.However I find he did not prove that any dischargedsupervisor had ever been returned to the unit since the1962 collective bargaining agreement when the companypolicy came into being.In view of the above findings it cannot be said thatRespondent violated Section 8(a)(3) and(1) of the Act byrefusing to reinstate Sheffer to a job in the bargaining unitbecause of Sheffer'sunion activities as alleged in thecomplaint.Ihave previously found that General Counselhas not established that Respondent called Sheffer atroublemaker because of his union activities.ItfollowsthereforethatRespondent could not have advisedemployees,as alleged in the complaints,that the reasonSheffer was not reemployed in the bargaining unit wasthat when he was formerly in the unit and active in unionaffairs he was a troublemaker.The term"troublemaker"has not been linked to union activities.Accordingly, I findtheGeneralCounselhas failed to establish by apreponderance of evidence the allegation,setout inparagraph 11 of the complaint,that Respondent violatedSection 8(a)(1) of the Act.The ArbitrationOn September 25, 1967,Sheffer filed a grievanceagainstRespondent for failure to return him to thebargaining unit.He contended that he had the right toreturn under the collective-bargaining agreement. Thisgrievance went to final arbitration and was heard by LeoW.Walsh,arbitratorduly appointed by the FederalMediation and Conciliation Service.The parties calledand examined witnesses on April 19, 1968. ArbitratorWalsh found no merit in the grievance in his decision ofMay 16,1968,a copy of which was introduced intoevidence as Respondent's Exhibit 2. In essence,the groundfor dismissal was that Sheffer had no right under thecollective-bargaining agreement to return to a job in thebargainingunitafterhehad been discharged as asupervisor.Respondent urges the Trial Examiner to dismiss thecomplaint on several grounds including,inter alia,that thematter was resolved by arbitration and should never haveCONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and(7) of the Act.2.TheIndustrialWorkers Union, Local 1033, of theUnitedBrotherhoodofCarpentersand Joiners ofAmerica,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.3.The GeneralCounsel has not established by apreponderance of the evidencethatRespondent violatedSection 8(a)(1)and(3)of the Actasalleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and upon the entire record in the case,Irecommend that the complaint be dismissed in itsentirety.